Citation Nr: 1522678	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  07-13 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 7, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1952 to August 1954.  His awards include the Combat Infantry Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Los Angeles, regional office (RO) of the Department of Veterans Affairs (VA).  This decision granted service connection for PTSD and assigned a 30 percent rating for the disability.  

This appeal was among those previously before the Board in December 2011, when it was remanded for additional development.  

It was returned to the Board in March 2014, at which time it was determined that the criteria for an initial rating in excess of 30 percent for PTSD prior to March 7, 2012 had not been met.  The Board also found that the criteria for a rating in excess of 70 percent from March 7, 2012, had not been met, that the criteria for a compensable rating for bilateral hearing loss had not been met, and that the criteria for a total rating based on individual unemployability due to service-connected disabilities prior to March 7, 2012, had not been met.  

The Veteran appealed the March 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court granted a Joint Motion for Partial Remand.  This joint motion states that the Board failed to provide adequate reasons and bases in the denial of a rating in excess of 30 percent for PTSD prior to March 7, 2012, in that it did not discuss many of the Veteran's symptoms with regard to the criteria for a higher rating, or state if they were the kind enumerated in the regulation in terms of severity, frequency, or duration to warrant an increased rating.  This joint motion did not contest the denials of a rating in excess of 70 percent for PTSD, a compensable rating for bilateral hearing loss, or entitlement to TDIU prior to March 7, 2012.  

The appeal has been returned to the Board for action consistent with the March 2015 Joint Motion for Partial Remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to March 7, 2012, the Veteran's PTSD was productive of symptomatology that resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD prior to March 7, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.126(a), 4.130, Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.159, 3.326(a) (2014).

The duty to notify has been met.  This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board further concludes that the duty to assist has been met.  The Veteran has offered testimony at a hearing, and a transcript of this hearing is in the record. The transcript reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).  The December 2011 remand requested that all VA treatment records be obtained, and that the Veteran be afforded a new examination of his PTSD.  This has been accomplished.  It was also to be determined if the Veteran was in receipt of Social Security benefits due to age or disability, and the Veteran has stated that his benefits are age related.  The development requested by the remand has been completed, there is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluation

The Veteran contends that he is entitled to an initial rating greater than 30 percent for his PTSD.  He believes that this disability made him unsuitable for work.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Entitlement to service connection for PTSD was granted by a March 2005 rating decision.  A 30 percent evaluation was initially assigned, effective from April 21, 2004.  The Veteran appealed this evaluation.  A June 2013 rating decision increased the rating to the current 70 percent, effective from March 7, 2012.  The 70 percent evaluation was substantiated by the Board in the March 2014 decision and is no longer on appeal.  The evaluation of PTSD prior to March 7, 2012, remains before the Board.  

The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his disability assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders. 

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name. 

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004). 

The current 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411. 

A 50 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgement, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

The Board is mindful that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The evidence includes a May 2004 VA psychology note.  The Veteran reported frequent memories of events in combat in Korea but he did not experience those memories as distressing.  He did not report or endorse any other symptoms of PTSD.  The Veteran had good personal hygiene and grooming, he was cooperative and with good eye contact, his speech was spontaneous but slow for pace, his thought process was normal, he denied suicidal and homicidal ideations, his mood was depressed with congruent affect, he was alert and oriented, and judgment and insight were fair.  The examiner said a full assessment was not completed, but that PTSD symptoms were fully evaluated and the Veteran did not meet the criteria for a diagnosis.  Further evaluation of his depression was recommended but the Veteran was not interested in treatment.  A June 2004 addendum states that the psychology intern who had conducted the initial assessment had discussed the evaluation with her supervising group that included two psychologists and two psychiatrists and all members concurred with her assessment. 

The report of an August 2004 VA fee basis psychiatric examination stated that during the Korean War, the Veteran participated in combat and witnessed the deaths of friends.  Currently, he described two to three distressing dreams of these events each month and flashbacks that occurred as often as twice a week.  The Veteran described avoidance of any reminders of the events in Korea.  He reported detachment from others, diminished interest and decreased energy, problems staying asleep, difficulty concentrating, hypervigilance, and depression.  He reported feeling paranoid at times.  The Veteran denied panic attacks.  He participated in activities and he socialized.  He had been married once for over 50 years but had been separated for about 10 years.  The Veteran had four children and he had relationships with them.  He had been employed as an electronic engineer but stopped working full time in the early 1970s after his company moved out of state.  A pilonidal cyst and a pair of strokes also contributed to the decision to stop working.

On mental status examination, the Veteran was alert, cooperative, clean and neat with average grooming and hygiene, pleasant, relaxed and not hostile or fearful.  He did not have any bizarre posturing or mannerisms.  The Veteran described his mood as kind of depressed and his affect appeared constricted, but he denied suicidal and homicidal ideation or intent.  His speech was normal, he denied all psychotic symptoms, there were no psychomotor problems, he was well oriented, memory was intact, and judgment and insight were sound.  The Veteran lived alone and took care of himself, but sees and keeps in contact with friends, relatives, and family.  The diagnoses were PTSD and major depressive disorder, and the examiner said that the major depressive disorder was the result of the PTSD.  The Veteran's score on the Global Assessment of Functioning (GAF) scale was 57. 

The Veteran was afforded a VA mental health consultation in March 2009.  His history of combat in Korea was noted.  The Veteran reported experiencing hypervigilance, flashbacks, nightmares, and other trauma related symptoms over the years.  The Veteran socialized but also spent a great deal of time alone.  He had limited contact with his family.  The Veteran was retired, and spent his free time visiting a senior citizen center and talking with others.  He reported mild to moderate depressive features related to life and relational disappointments.  He was pleasant, engaged, and appreciative during the interview.  The examination was negative for psychotic disorders, suicidal ideations or threats of violence.  He admitted to anhedonia, insomnia and feelings of hopelessness.  The diagnosis was PTSD, and the GAF score was 62. 

At a March 2010 VA examination, the Veteran reported he had last worked in 1978, after which he stopped when his company moved out of state.  He then had two cerebrovascular accidents and had been physically disabled from that time.  The Veteran was not currently undergoing psychiatric treatment.  He reported that mentally he was somewhat worse than he was at this time last year.  The Veteran complained of anxiety without irritability, easy startling, hyperalertness, intrusive thoughts of combat, occasional flashbacks, insomnia several nights a week with perimeter checks, recurrent bad dreams, heightened anxiety, depression, and reduced energy.  He denied panic attacks, he socialized normally with a small group of people, he denied hallucinations, and he did not have thoughts of harming himself or others. 

On mental status examination, the Veteran was neatly dressed with appropriate grooming.  His speech was clear, and he was polite and cooperative.  His mood was serious with no overt anxiety and no psychomotor problems.  Thought content was mildly anxious.  He denied psychotic symptoms and thoughts of harming himself or others.  The Veteran was oriented and judgment and insight were intact.  The diagnoses were PTSD and depressive disorder not otherwise specified.  The GAF score was 65, which the examiner said represented mild to moderate mental symptoms and impairment without significant impairment in social or occupational functioning.

The evidence does not support entitlement to a rating higher than 30 percent prior to March 7, 2012.  His symptomatology was productive of the level of impairment that warrants a 30 percent rating for the entire period of appeal.  

The Veteran has some symptoms that resemble those used in the rating criteria for illustrate the impairment that warrants a 50 percent rating.  He has reported decreased energy, which might be interpreted as disturbance of motivation.  The Veteran admits to diminished interest and anhedonia, which also falls under the symptom of disturbance of motivation and mood.  Constricted affect was noted on one occasion, which is similar to a flattened affect.  He also has feelings of detachment or estrangement from others, which is in the general category of difficulty in establishing and maintaining effective work and social relationships.  

The rest of the evidence from this period does not show that the Veteran displayed the other symptomatology that warrants a 50 percent rating.  He has not shown abnormal speech, panic attacks, difficulty in understanding commands, or impairment of memory, judgment or thinking.  Instead, his remaining symptoms are in the rating criteria that illustrate a 30 percent evaluation.  The Veteran reports paranoid feelings, which equates to suspiciousness.  The March 2010 VA examination notes that the Veteran has insomnia and checks his perimeters several nights a week, which is chronic sleep impairment.  His difficulty in concentrating resembles mild memory loss, and his feelings of hopelessness may be attributed to a depressed mood.  Basically, in addition to the disturbance of motivation, flattened affect, and difficulty in establishing and maintaining effective work and social relationships noted above, his symptoms include suspiciousness, a depressed mood, anxiety, and chronic sleep impairment due to nightmares and thoughts of combat experiences.  

At this juncture, the Board stresses that the evaluation of a psychiatric disability involves more than merely listing a veteran's symptoms and then determining under which rating level the majority of them belong.  It is not the specific list of symptoms that dictate the proper rating but rather the overall occupational or social impairment that is produced by these symptoms.  It is possible that a single symptom from the list for the next highest rating will be severe enough to warrant an increase.  Conversely, a veteran may have several symptoms from the next highest rating level, but if they do not result in the overall occupational or social impairment required for an increase, than the rating should not be increased.  See Mauerhan.  

In this case, the Veteran's symptoms and the impairment that results from these symptoms have remained relatively consistent during the relevant period.  This is shown by his GAF scores, which ranged from a low of 57 in August 2004, a 62 in March 2009, and a high of 65 in March 2010.  

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (hereinafter DSM-IV).  The nomenclature employed in this portion of the rating schedule is based on the DSM-IV.  38 C.F.R. § 4.130.  

A GAF rating of 61-70 indicates mild symptoms or some difficulty in social, occupational, or school functioning."  A score of 51-60 indicates moderate symptoms, or moderate difficulty in social, occupational or school functioning.  See DSM-IV.  

The Board observes that the Veteran's GAF scores varied by only 8 points over a six-year period, and were always reflective of mild to moderate impairment.  These scores are from three different examiners, so the Board's conclusion is not solely based on the level of impairment at the moment of any one examination.  38 C.F.R. § 4.126(a).  The Veteran has not received any ongoing therapy, so these examinations are the only evidence that includes sufficient symptomatology to evaluate his disability.  Finally, the GAF scores are consistent with the opinion of the March 2010 VA examiner who determined that the Veteran had mild to moderate mental symptoms and impairment without significant impairment in social or occupational functioning.  As the Veteran did not have significant impairment in social or occupational functioning, then he did not have the occupational and social impairment with reduced reliability and productivity required for a 50 percent rating or higher.  Instead, the Veteran's symptomatology more nearly resembled the occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks represented by the 30 percent rating currently assigned.  Furthermore, given the consistency in the Veteran's symptoms for this period, the Board finds that they were not productive of occupational and social impairment with reduced reliability and productivity or worse at any time during the evaluation period, and the 30 percent rating is appropriate for the entire period on appeal.  38 C.F.R. § 4.130, Code 9411.  

Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008). 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116 . 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his PTSD.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to PTSD during this period.  The Veteran has been retired for many years for reasons unrelated to his PTSD.  He is able to perform all activities of daily living.  The Veteran has not been hospitalized for PTSD.  There is no basis for referral for extraschedular consideration. 


ORDER

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder prior to March 7, 2012, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


